Case 1:15-cv-05345-A.]N-KHP Document 879 Filed 11/13/18 Page 1 of 4

B § F i§€itE\ELER MAWWL-SCHWARTZ
T .i 2 3 - 6
\» lFLE><NER el ( 12) 03 3 46

E-mail: rnlschwartz@bsfllp.com
November 13, 201 8

m

The Honorable Katharine H. Parker
United States Magistrate Judge
Sontlrern District of New York

500 Pearl Street, Roonr 1950

New York, New York 10007

Re: (`ily of Almaty, Kazaklzstan, et ano. v. Mukhtar Ablyazov, et al.,
Case No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Parker:

We represent the City of Ahnaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write to respectfully request that the C ourt adopt a briefing schedule regarding the Kazakh
Entities’ anticipated motion for sanctions against the defendants for their spoliation of evidence
and other discovery misconduct In a range of ways, each of the defendants has purposefully
obstructed discovery` failed to make proper disclosures and/or destroyed key documents despite
clear obligations to preserve records As a result, the defendants have prejudiced the Kazakh
Entities by increasing the costs of litigating this case, depriving the Kazaklr Entities of relevant
evidence. and frustrating the purposes of the rules of civil procedure - which are intended to
provide for fair and orderly discoveryl

O\'erview 01 the De[emlams ’ Discor'ery Misconduct

The Kazakh Entities’ anticipated motions for sanctions will detail for the C ourt the
defendants’ numerous failures to meet their production and disclosure obligations including
their deletion of relevant e-mail accounts and outright refusal to engage in discovery. as well as
the appropriate standards for each identified violation, and the Kazakh Entities’ requested relief.
The grounds for this motion. and an overview of some of these instances of misconduct, are
described in brief`below:

Mukh!ar Ablyazov. Ablyazov has not produced a single document in this action despite
testifying to the existence of numerous categories of relevant documents in his control Through
his former counsel and again at his recent deposition, he has asserted that he has no responsive
documerrts, even as multiple witnesses - including both Klrrapunov defendants - have admitted
that they remain in contact with Ablyazov through electronic means or interlocutors (all of which
would be discoverable evidence), and third-parties have produced documents about the funds at
issue with Ablyazov’s signature orr them. Instead, Ablyazov has responded to interrogatories and
requests for admission with blanket denials, often only after the Kazakh Entities were forced to
move to compel [See ECF No. 399]. Simply to schedule his deposition. Which the Kazakh
Entities noticed on December 30, 2016` the Kazakh Entities were forced to bring repeated
motions and seek the direct oversight of the Court. Ablyazov was finally deposed on October 30-
31, and he confirmed what the Kazakh Entities believed all alon that he could but refuses to
nsive documents and information This includes

  
   
 

BO|ES SCH|LLER FLEXNER l_LP

 

575 Lexington Avenue, New York, NY 10022 | (t) 212 446 2300 | (f) 212 446 2350 |www.bsf||p.co'n

Case 1:15-cv-05345-A.]N-KHP Document 879 Filed 11/13/18 Page 2 of 4

Page 2

The Kazakh Entities previously raised Ablyazov’s non-compliance at a hearing before
the Court on July 23, 2018. See 7/23/ 17 Hr’g 'l`r. at 381 14-25. At the direction of the Court, on
August l, 2018, the Kazakh Entities moved to compel Ablyazov to produce various categories of
communications and docrnnents1 including his correspondence regarding his deposition [See
EC`F No. 811 at 3]. Ablyazov did not respond, and on August 10, 2018, the Court ordered
Ablyazov to produce documents responsive the Kazakh Entities’ document r rests - but he has

oduced noth' . See ECF No. 813 , Abl v’s conduct here -

    

D' tl‘llCtIV€.

llyas & Viklor Khrapunov. The instances of the Khrapunovs’ discovery misconduct are
too numerous to list comprehensiver here. As the Court is aware, the Kazakh Entities were
awarded sanctions when the Khrapunovs leaked a confidential deposition transcript in order to
further their extra-judicial political objectives 'Ihe Court held an evidentiary hearing and did
“not fnrd llyas Khrapunov’s testimony or affidavit credible,” noting that he “has played games
with this Court in the past1 and his violation of the Confidentiality Order here is simply another
example of this behavior.” [ECF Nos. 564 at 12]. "lhe Khrapunovs’ discovery misconduct neither
started with nor stopped at leaking documents

Arnong the specific issues that the Kazakh Entities intend to raise in their motion are
llyas’s refusal to produce (or' even to collect_) documents from key e-mail accounts, and his
spoliation of other records after he was under a duty to preserve Shortly after he was named as a
RIC`O defendant by the C.`ity of Almaty in C`alifornia federal court. llyas and Triadou failed to
preserve his company e-mail accounts, and then llyas switched to using pseudonymous
encrypted accounts, which he then claimed to have lost access to or forgotten. llyas even failed
to produce communications from accounts he used during the pendency of this action while
trying to alienate Triadou’s assets While the Kazakh Entities were able to obtain a limited
number of llyas’s purportedly-lost or destroyed e-rnails from third parties - more than enough to
demonstrate that the destroyed e-mails were relevant and favorable to the Kazakh Entities ~ these
communications simply demonstrate the importance of these accounts and the prejudice the
Kazakh Entities have suffered by their destruction or non-production

The Kazakh Entities first raised Ilyas’ destruction and non-production of documents in
connection with motion practice relating to his deposition [See ECF No. 303 at 1.] The Kazakh
Entities then moved to compel llyas’s production of some of the same accounts that are still at
issue. [See ECF Nos, 419 and 431]. 'l`he Court directed llyas to provide sworn statements
regarding his efforts to collect his documents [See 10/04/ 17 Hr’ g Tr'. at 15:8-10, 1715-6.] As the
Kazakh Entities Will show in their motion, discovery has shown that Khrapunov’s excuses are
false, and once again, his self-serving denials should not be credited

Viktor Khrapunov too has failed to comply with his discovery obligations. Like
Ablyazov, he has not produced a single communication from accounts he admits to using Like
Ablyazov and llyas, Viktor admitted that even years into this case, he had taken no steps to
preserve or even discuss with his counsel what relevant documents he might possess Viktor’s

 

Case 1:15-cv-05345-A.]N-KHP Document 879 Filed 11/13/18 Page 3 of 4

Page 3

discovery abuses have already been the subject of significant motion practice, [See, e,g., 7/23/18
Hr’ g Tr. at 24:22-24 (“the Court is concerned about Mr. Viktor Khrapunov’s actual attempts to
search for documents and the thoroughness of his search”); ECF No. 768 at 14, 20 (Kazakh
Entities requesting an order requiring a third party vendor to search Viktor’s records)]. ln their
motion, the Kazakh Entities will demonstrate that Viktor remains non-compliant with both his
discovery obligations and the Court’s prior orders by, among other things, purposefully omitting
key terms from his document searches and claiming to be unable to access the contents of e-mai|
accounts that he was ordered to search.'

Triadou. Overlapping with their motion against llyas, the Kazakh Entities will move for
sanctions against Triadou for the spoliation of electronic records under Rule 37. Triadou has
admitted that it deleted a number of relevant e-mail accounts, certain of which contained llyas’s
e-mails about the investments at issue in this case. [See ECF No. 395-3, at 5-6]. Triadou did so
months after llyas had been named publicly in a RlCO lawsuit by the City of Almaty, at a point
in time at which .Iudge Nathan has already found Triadou was anticipating litigation and/or asset
seizures by the Kazakh Entities, [See ECF No, 175 at 9, n.8 (considering the assignment of
Triadou’s New York investments and finding that “the close temporal proximity between these
events and the implausibility of Triadou’s explanation demonstrates persuasively that the
assignment was motivated by the threat of litigation”)]. Furthermore, after deleting llyas’s e-
mail archives, Triadou then set the server to automatically delete new e-mails to and from llyas’s
accounts going forward, while leaving the accounts themselves operative - allowing llyas to
send and receive e-mails without leaving a trace. Triadou did so during a time when the Kazakh
Entities were actively litigating against llyas, and while Triadou itself was actively litigating
against the Chetrit Entities over the investments at issue in this case.

Pro ased Brie m Schedule

In light of the above, the Kazakh Entities respectfully request that the Court so order the
following proposed briefing schedule:

o By November 28, 2018, the Kazakh Entities shall file their brief seeking
sanctions, not to exceed 35 pages;

o By December 14, 2018, the Defendants shall file their individual oppositions,
not to exceed 25 pages each;

» By December 21, 2018, the Kazakh Entities shall file their reply brief`, not to
exceed 15 pages.

The Kazakh Entities raised their anticipated motions and proposed briefing schedule with the

 

' The Kazakh Entities also intend to move for sanctions against the Khrapunovs under

Rule 26 for serving false initial disclosures (which have never been amended) in which they
claimed not to know where Gennady Petelin lived or how he could be contacted. As the Kazakh
Entities will show, the Khrapunov’s claimed ignorance was demonstrably false and was a
successful attempt at delaying and frustrating the Kazakh Entities’ efforts in discovery. As the
Court is aware. the Kazakh Entities had to discover for themselves - at significant time, expense,
and litigation prejudice - that the Petelins were actually living in California, which the
Khrapunovs both admitted that they had known all along,

 

Case 1:15-cv-05345-A.]N-KHP Document 879 Filed 11/13/18 Page 4 of 4

Page 4

defendants on October 22, on October 31. and on November 8. On November 9, 2018, Triadou
provided its position and requested that we convey it to the Court:

While we appreciate your effort to propose a briefing schedule, we
believe it makes more sense to discuss after the parties’ conference
with the Court next week. To be clear, Triadou does not object to
a briefing schedule in principle-we just think the parties would be
better served discussing with the Court first. Further, we maintain
our position that an omnibus motion is not advisable here, and so
would object to that approach.

ln view of Triadou’s position that the Court should wait until alter Wednesday’s
conference to so-order a briefing schedule, the Kazakh Entities will be prepared to discuss their
anticipated motions then. Thank you for your consideration

Respectfully,

/s/ Matthew L. Schwartz
Matthew L. Schwartz

 

